Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered November 17, 1983, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Upon a review of the record, it appears that the defendant’s plea was knowingly, voluntarily and intelligently entered with the advice of counsel, and that it should not be disturbed (see, People v Harris, 61 NY2d 9). In addition, we have reviewed the sentence and find that it was not excessive. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.